       Case 1:20-cv-00511-SKO Document 18 Filed 09/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE KENNETH STUCKEY,                          Case No. 1:20-cv-00511-SKO (PC)

12                        Plaintiff,
                                                      ORDER DENYING PLAINTIFF’S
13             v.                                     REQUEST FOR COPY OF MOTION

14    NESTLE CORPORATION, et al.,                     (Doc. 16)

15                        Defendants.
16            On August 3, 2020, Plaintiff filed a motion for leave to file a first amended complaint.
17   (Docs. 12-13.) On August 10, 2020, Plaintiff filed a motion for leave to file a second amended
18   complaint. (Doc. 14.) On September 24, 2020, the Court issued a screening order directing
19   Plaintiff to file a third amended complaint curing the deficiencies identified by the Court. (Doc.
20   17.) The Court disregarded Plaintiff’s prior motions for leave to amend as moot. (Id. at 9.)
21            Plaintiff requests a copy of his motion to file a first amended complaint. (Doc. 16.) Given
22   that the Court disregarded the motion as moot, and declined to screen Plaintiff’s first amended
23   complaint because it suffers from many of the same deficiencies as his original complaint, the
24   Court DENIES Plaintiff’s request for a copy of the motion.
25

26   IT IS SO ORDERED.

27   Dated:     September 28, 2020                                 /s/   Sheila K. Oberto                .
28                                                       UNITED STATES MAGISTRATE JUDGE
